Case 1:19-cr-00018-AB.] Document 55-1 Filed 03/04/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUIV[BIA

UNITED STATES OF AMERICA,
Plaintiff,

v. Case l:l9-cr-00018-ABJ

ROGER J. STONE, JR.

Defendant.

DECLARATION OF ANTHONY LYONS

I, Anthony Lyons, hereby declare:

l. I am the publisher of Skyhorse Publishing, Inc., (“Publisher”) in New York City.

2. Skyhorse Publishing is the publisher of The Myth of Russian Collusion (the “New

Edition”) authored by Defendant Roger J. Stone, Jr.

3. The aforementioned book was originally published on January 3 l st, 2017 under the title
The Making of the President 2016 (the “Original Edition”).

4. On December 17th, 2018 Publisher and Roger Stone executed an agreement Which
provided in part for Mr. Stone to write ` to the Original Edition, to be
delivered to Publisher by January 15th, 2019, so that it could be included with the New
Edition which was to be printed in late January, 2019.

5. On January l4th, 2019, Mr. Stone delivered the first draft of the to
Publisher for editing. y

6. On January 15th, 2019, Mr. Stone approved Skyhorse’s final edits to his initially

submitted draft

Case 1:19-cr-00018-AB.] Document 55-1 Filed 03/04/19 Page 2 of 2

7. The completed interior of the New Edition was uploaded to the printer on January 17th,
2019. The completed cover of the New Edition was uploaded to the printer on January
18th, 2019. Printed copies of the New Edition shipped h'om the printer on February lst,
2019. Copies of the New Edition were available at bookstores nationwide on or before
the publication date of February 19tl'1, 2019.

8. Concurrently with the shipment of copies of the New Edition to retail stores, the
Publisher sent either press releases or electronic copies to book reviewers and other
media outlets, including TV and radio stations. Printed copies were sent only to outlets
that specifically requested them.

9. As just stated, the official publication date for the purposes of offering for sale, of the
New Edition, including the new introduction, was February 19th, 2019. Nevertheless,
NPD Bookscan shows that copies of the New Edition had arrived at bookstores as early
as the first week of February. Because there was no strict-on-sale date for retailers,
retailers began selling the New Edition when they received it. As a result, by February
16th, 2019 there had been cumulative sales to consumers of 96 copies.

10. By virtue of the steps outlined above, prior to both February 8th, 2019 and February
21st, 2019, the New Edition had already been printed, shipped and distributed to the
public and no changes could be made.

11. After his approval of the on January 15th, 2019, Mr. Stone had no

control over the printing, distribution, or sales of the New Edition.

I declare under penalty of perjury that the foregoing is true and correct. Executed in New

York, New York this 4th day of March, 2019.

war

Anthony Lyons, Publishe"

